      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 1 of 51



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CVI INVESTMENTS, INC.,

                        Plaintiff,

                   v.                                 Case No.: 19-cv-02960

 STEVEN M. MARIANO,                                   COMPLAINT

                        Defendant.
 .


       CVI Investments, Inc. (“CVII”), by its attorneys Ballard Spahr LLP, as and for its

Complaint against Defendant Steven M. Mariano (“Mariano”) alleges as follows upon personal

knowledge with respect to its own acts, and upon facts obtained through an investigation by its

attorneys and review of publicly available documents and materials including but not limited to:

(a) relevant filings made by Patriot National, Inc. (“Patriot” or the “Company”) with the United

States Securities and Exchange Commission (the “SEC”); (b) public news reports, governmental

agency reports, conference calls, and press releases; (c) public information filed in the stockholder

derivative and class actions captioned Wasik, et al. v. Mariano, et al., C.A. 12953-VCL (Del. Ch.)

and McIntire v. Mariano, et al., C.A. 0:18-cv-60075-BB (S.D. Fla.) (the “Wasik Actions”); and

(d) research analysts’ reports concerning Patriot, among other things:

                                     NATURE OF THE ACTION

       1.      CVII brings this action against Mariano, the former Chairman of the Board of

Directors (the “Board”), former Chief Executive Officer (“CEO”), and the controlling majority

shareholder of Patriot, for fraud, fraud in the inducement, and tortious interference with contract

for making false and misleading statements and omissions of material fact, including but not

limited to statements made directly to CVII and in Patriot’s filings with the SEC and, to induce
       Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 2 of 51



CVII to enter into an investment with Patriot and Mariano for Mariano’s personal financial benefit,

and for fraudulently inducing CVII into revising the arrangement again with fraudulent SEC filings

and through promises that Mariano never intended to fulfill. Additionally, Mariano tortiously

interfered with Patriot’s obligations to provide CVII with shares of Patriot stock pursuant to a grant

of warrants (the “New Warrants”) issued as part of the revised transaction by intentionally and

without justification failing to hold sufficient unencumbered shares to satisfy Patriots’ obligations

to CVII under the New Warrants.           Indeed, Mariano never intended to deliver sufficient

unencumbered shares to Patriot to satisfy the New Warrants and this also fraudulently induced

CVII to enter into the agreement.

        2.      On December 13, 2015, CVII entered into a securities purchase agreement (the

“SPA”) with Patriot and Mariano in which CVII purchased shares of restricted, unregistered

common stock and warrants to purchase additional shares of common stock at a later date.

Mariano received $13.5 million from CVII under the deal terms and delivered a number of his own

shares and made commitments to deliver a percentage of the shares due to CVII under the warrants

issued by Patriot.

        3.      After the transaction was publicly disclosed, Patriot’s share price fell. Mariano

claimed to be shocked by this and requested that CVII renegotiate the terms. In reliance on his

promises of new warrants with enhanced terms that Mariano would personally fulfill, CVII agreed

to revise the deal.

        4.      On December 23, 2015, CVII entered into a rescission and exchange agreement

(the “REA”) with Patriot and Mariano in which CVII’s purchase of restricted stock from Patriot

was rescinded (and Patriot returned the purchase price it had received from CVII) but CVII’s




                                                  2
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 3 of 51



purchase of restricted stock from Mariano was maintained, allowing Mariano to keep the $13.5

million CVII had paid to him in connection with the original investment.

       5.      In connection with the REA, based on Mariano’s representations, CVII exchanged

the warrants it had originally purchased for the New Warrants that still gave CVII the right to

purchase additional shares at a later date but with different terms.

       6.      Since Mariano was now receiving the full benefit of CVII’s investment under the

revised deal, Mariano assured CVII and expressly agreed, pursuant to an Amended Stock Back-

to-Back Agreement, that he would deliver to Patriot all of the shares that Patriot would owe to

CVII upon CVII’s exercise of the new warrants. This promise required Mariano not to encumber

or pledge such shares in a manner that could undermine CVII’s rights.

       7.      At the time of the revised investment, despite promises to CVII regarding the

benefits to it of the new warrants and CVII’s reliance on those promises in agreeing to the revised

deal terms, Mariano did not intend to comply with the obligations under the revised deal and

intended to prevent Patriot from fulfilling its obligations to deliver shares to CVII under the new

warrants.

       8.      Mariano misrepresented to CVII his own and Patriot’s intent to comply with the

terms of the revised deal in order to allow Mariano to retain the funds he had received from CVII

and to prop up the Patriot share price and therefore Mariano’s own net worth and ensure the

continued operation of Mariano’s separate privately held company, Guarantee Insurance

Company, Inc. (“Guarantee”).

       9.      Indeed, Mariano did not intend to perform under the deal terms (and intended to

prevent Patriot from performing) before the original transaction closed but did not disclose his

intent to CVII to ensure that CVII would wire funds to both Patriot and Mariano.



                                                  3
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 4 of 51



       10.     Mariano also misrepresented to CVII Patriot’s financial outlook and omitted that

Patriot’s financial projections, including projections made in a press release and a filing with the

SEC just one month earlier, would not be achieved by the Company.

       11.     Actually, all of Patriot’s SEC filings, including the financial information contained

therein, were materially false and misleading since, as Mariano knew but hid from CVII, Patriot’s

primary source of revenues and largest customer, accounting for over 60% of its business,

Guarantee was falsifying its financial statements submitted to the Florida Office of Insurance

Regulation (“FOIR”) while filtering millions of dollars to Mariano and his affiliates with no benefit

to Guarantee and was doomed to failure, bringing Patriot down with it.

       12.     From the moment Patriot sold shares to the public in its initial public offering on

January 15, 2015, Mariano presented a false image of Patriot and its business.

       13.     Specifically, while touting Patriot’s purportedly positive financial performance and

outlook for the future, Mariano intentionally withheld information regarding the abysmal financial

state of Patriot’s key customer, Guarantee, which accounted for 60% to 70% of Patriot’s income

and revenue and was critical to Patriot’s continued existence. Mariano failed to disclose that

Guarantee was on the brink of failure and was dependent on repeated loans and capital

contributions from Mariano to avoid insolvency. Mariano, in turn, used his position as controlling

shareholder of Patriot to extract money for himself that he used to support a lavish lifestyle, and

to prop up Guarantee which he also controlled. Meanwhile, Patriot fully recognized revenue based

on its contracts with Guarantee even though it had not received payments and had no reasonable

expectation of ever being paid in full. In fact, Patriot’s receivable from Guarantee grew from

$2,137,140 as of December 13, 2013 to $46,757,000 as of December 31, 2016. At no point did

Patriot make any allowance for the doubtful recovery of this receivable. This significantly



                                                 4
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 5 of 51



overstated Patriot’s revenues and assets, painting a false and misleading financial picture of the

Company.

       14.     Guarantee ultimately was forced into receivership by the FOIR on November 13,

2017 with the receivable owed to Patriot unpaid. Of course, the receivable will never be paid

because those funds have been siphoned by Mariano and his cohorts and are now gone. Patriot

has now filed for bankruptcy protection and its stock is worthless.

       15.     Mariano assured CVII through the SPA and REA that CVII could rely on Patriot’s

SEC filings in completing the transaction with Patriot and Mariano. CVII did rely on the SEC

filings and was harmed as a direct and proximate result of the materially false and misleading

statements peppered throughout those SEC documents.

       16.     As a result of Mariano’s misrepresentations and omissions, CVII was induced to

invest $13.5 million in its transaction with Patriot and Mariano.

       17.     Following the stock price decline, when CVII sought to exercise its warrants less

than four months later, as a result of Mariano’s fraudulent act and tortuous interference with CVII’s

contract with Patriot, Patriot breached its obligations to CVII for the new warrants. Specifically,

under the Amended Back to Back Agreement, Mariano agreed to provide Patriot with 100% of

any shares required to be delivered to CVII pursuant to the new warrants (“Amended Back to

Back”). Mariano was required to reserve sufficient unencumbered shares to satisfy his obligations

to Patriot and he knew that those shares would be used to satisfy Patriot’s obligations to CVII.

Mariano however intentionally failed to unencumber the shares needed to satisfy the new warrants

which created a substantial incentive for Patriot to breach the REA and Patriot breached the

agreement by refusing to honor CVII’s warrants. Mariano’s intentional interference with CVII’s

contractual rights was without justification and caused REA to breach the agreement with CVII.



                                                 5
       Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 6 of 51



At Mariano’s behest, Patriot offered numerous excuses for refusing to honor the warrants and

deliver shares owed to CVII. First, it claimed it was refusing to deliver shares due to an

investigation being conducted by the Financial Industry Regulatory Authority (“FINRA”). This

was untrue and Patriot did not reassert thereafter that any FINRA investigation was the basis for

its refusal to honor the warrants. Moreover, there was no basis for Patriot to breach the New

Warrants based on the FINRA letter because the letter was simply a routine letter that is sent by

FINRA with respect to many transactions and it gave Patriot no grounds to contend that either the

SPA or REA had been breached.

        18.     Next, Patriot claimed it was not performing under the agreements because CVII

had breached the parties’ contracts by borrowing or short selling Patriot shares; the Court has now

ruled that those excuses were also unjustified as CVII did not breach any contractual obligation

owed to Patriot or Mariano. See CVI Investments, Inc. v. Patriot National, Inc., Case No. 16-cv-

2787, Opinion and Order Granting Summary Judgment for CVII, D.E. 201 (S.D.N.Y. March 28,

2019) (the “Summary Judgment Opinion”). Also, Patriot could not—and did not—breach the New

Warrants because it did not want CVII, which it viewed as short-term, speculative investor, owning

a significant chunk of its shares, when both the SPA and the REA allowed CVII to engage in short-

selling activities.

        19.     Mariano, without justification, induced Patriot to take ever more dramatic steps to

avoid its obligations to CVII and to filter funds out of Patriot and to Mariano before any judgment

could be rendered in CVII’s favor, thereby rendering Patriot judgment proof. These steps included

seeking to forestall a final ruling in the action CVII commenced through delays in discovery,

requests for fruitless mediations and threats of an imminent bankruptcy filing (which was then

delayed by months); suing various other parties involved in the transaction; accusing them of



                                                 6
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 7 of 51



misconduct; and refinancing its debt in an effort to declare an extraordinary dividend, all of which

wasted Company assets and hastened the demise of Patriot.

       20.     CVII was denied the benefit of its bargain by Mariano’s fraud, fraudulent

inducement and tortious interference with the contracts, preventing Patriot from honoring CVII’s

warrants. CVII has suffered damages in excess of $20 million as a direct result of Mariano’s

tortious conduct.

                                           THE PARTIES

       21.     Plaintiff CVII is an investment fund that transacts in, among other things,

investments that provide public companies with capital through equity or debt (or both). CVII is

organized under the laws of the Cayman Islands and has its principal place of business in the

Cayman Islands. For purposes of diversity under 28 U.S.C. § 1332(a), CVII is a citizen of the

Cayman Islands, a foreign state.

       22.     Defendant Steven M. Mariano is a natural person who, upon information and

belief, is a citizen and resident of the state of Florida. At all times relevant to this Complaint,

Mariano was the CEO of Patriot, as well as the Chairman of Patriot’s Board and its majority

controlling stockholder. For purposes of diversity under 28 U.S.C. § 1332(a), Mariano is a

citizen of Florida.

                                  JURISDICTION AND VENUE

       23.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(2),

because the action is brought by a citizen of a foreign state against a citizen of a state within the

United States, and the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs.

       24.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(a), in that it is a

judicial district in which a substantial part of the events and omissions giving rise to the claims


                                                   7
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 8 of 51



occurred, including but not limited to, the preparation and dissemination of false and misleading

statements and SEC filings, the negotiations of the relevant transaction documents, the closing of

the transactions giving rise to this action, and the transmission of the correspondence dishonoring

the warrant exercises.

       25.     Additionally, in Section 9(a) of the SPA and Section 8(c) of the REA, Mariano

consented to jurisdiction and venue in the United States District Court for the Southern District of

New York. Pursuant to those same provisions, the SPA and the REA are governed by and subject

to interpretation under New York law.

                                  FACTUAL ALLEGATIONS

A.     Background of Patriot and Its Activities Upon Becoming a Public Company

       26.     In 2003, Mariano started a workers’ compensation insurance business and acquired

Guarantee.

       27.     Because Guarantee is a Florida insurance company, it is regulated by the FOIR and

is subject to annual capital requirements. Each year, regulated insurance companies must file

financial statements with the FOIR and the National Association of Insurance Commissioners by

March 1, reporting their solvency and risk-based capital as of the end of the calendar year just

ended. An insurance company’s financial information must satisfy certain criteria of the FOIR,

such as certain ratios based on the company’s amount of risk-based capital. An insurer that does

not satisfy the criteria may be put under regulatory supervision, which allows for the claw back of

receivables and fees from agents of the insurers, the return of unearned premiums, and a

prohibition on writing new business. Mariano owned substantially all of the outstanding equity of

Guarantee and a majority of Patriot’s outstanding equity.

       28.     By 2013 Guarantee’s business was in trouble. Guarantee had incurred annual

operating losses since 2007. In 2012 and 2013, Guarantee reported $22.3 million and $16.7 million


                                                 8
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 9 of 51



in net underwriting losses, respectively. Similarly, in 2014, Guarantee had $17.43 million in

underwriting losses and a total net income loss of $26 million.

       29.     Because of Guarantee’s losses, Mariano was forced to cover the losses by pumping

tens of millions of dollars into Guarantee each year to keep it solvent and in compliance with

FOIR’s capital requirements. One of the ways Mariano raised the necessary capital to pump into

Guarantee was to have Patriot (and its predecessor entity and affiliates) take on debt, the proceeds

of which he would then deliver to Guarantee (as well as use to support his lavish lifestyle).

       30.     By the end of 2014, Mariano no longer had the ability to use money borrowed by

Patriot to keep Guarantee afloat. Mariano therefore decided to tap the public markets to cover the

continuing and mounting losses at Guarantee. Following a reorganization and spinning off of

Guarantee, on December 16, 2014, Patriot filed a registration statement with the SEC for an initial

public offering (“IPO”) of its common stock.

       31.     On January 14, 2015, Patriot filed a final registration statement for its common

stock with the SEC (the “Registration Statement”), which became effective January 15, 2015 and

on January 20, 2015, Patriot filed a prospectus for its IPO with the SEC (the “Prospectus”).

       32.     On January 15, 2015, Patriot went public, offering 7,350,000 shares of its common

stock at $14 per share, raising $102.9 million.

       33.     Prior to the IPO, Mariano owned 15,352,170 shares, representing 84.9% of Patriot’s

voting power. After the IPO, Mariano continued to own the same number of shares, but his control

dipped to approximately 60%.

       34.     Immediately after the IPO, Patriot entered a new senior secured credit facility with

BMO Harris Bank N.A. (“BMO”), comprised of a $40.0 million revolving credit facility and a

$40.0 million term loan facility.




                                                  9
        Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 10 of 51



         35.     Patriot used a portion of the money from the BMO loan and the proceeds from the

IPO to repay PennantPark Investment Corporation and UBS for loans from August 2014, releasing

Mariano’s Patriot shares from their pledges.

         36.     Rather than use the remaining funds from the BMO loan and IPO to support Patriot,

Mariano used them to further enrich himself, his associates and other Patriot insiders by purchasing

private businesses he and they owned.

         37.     On February 5, 2015, Patriot purchased 98.8% of the membership interests in

DecisionUR, LLC for $2.2 million in cash from Six Points Investment Partners, LLC, a Mariano-

owned company operating out of Patriot’s offices. Mariano received all of the proceeds from this

sale.

         38.     On February 12, 2015, Patriot acquired Vikaran Solutions, LLC (“Vikaran”), a

company in which Mariano held a 45% interest, for $8.5 million in cash. Patriot also agreed to

purchase Mehta and Pazol Consulting Services Private Limited for approximately $1.5 million.

Mariano received $3.8 million for the Vikaran acquisition and $749,850 from the acquisition of

Mehta and Pazol.

         39.     Patriot also acquired three companies from Edward Snow, a long-time friend and

business associate of Mariano for over $17 million.

         40.     In connection with these self-interested acquisitions, Patriot distributed generous

M&A bonuses, with Mariano receiving $700,000.

B.       Mariano’s Efforts to Raise Additional Funds by Late 2015

         41.     In connection with the IPO, Mariano entered into a customary lock-up agreement,

preventing him from offering, selling, contracting to sell, pledging or otherwise disposing of,

directly or indirectly, Patriot common stock during the period ending 180 days after the IPO, or

July 17, 2015.


                                                 10
     Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 11 of 51



       42.     During the lock-up period, Mariano’s cash needs grew exponentially. On March

11, 2015, Mariano purchased a $37 million, 187 foot yacht. Lacking the necessary liquidity to buy

the yacht, Mariano took out a $32.3 million loan from Fifth Third Bank (the “Fifth Third Loan”).

       43.     Pursuant to the Fifth Third Loan, Mariano pledged, commencing July 31, 2015, $50

million in Patriot common stock to Fifth Third Bank as collateral. The Fifth Third Loan also

required that Guarantee maintain a risk-based capital ratio of at least 200%.

       44.     Next, on August 12, 2015, Mariano took out a $12.5 million revolving note. Under

the terms of this note, Mariano was required to maintain at least $10 million worth of liquid assets

or marketable securities as collateral against the note. Any Patriot stock held as collateral,

however, was discounted by 35% to 75%.

       45.     This was still not enough for Mariano and Guarantee’s needs, including

Guarantee’s annual capital requirements.

       46.     Accordingly, in late 2015, at Mariano’s urging due to his own personal financial

needs and the needs of Guarantee, Mariano caused Patriot to explore options to raise additional

money and through which Mariano could sell his own personal stock.

       47.     On October 5, 2015, Patriot filed a Form S-1 registration statement with the SEC

for a secondary offering of Patriot common stock, which included Mariano’s sale of an undisclosed

number of shares (the “Secondary Offering”). The market reaction was very negative. On October

5, 2015, Patriot’s stock opened at $16.15 per share, and closed at $14.72 per share. The next day,

the stock closed at $13.61 per share.

       48.     On October 15, 2015, Patriot amended the S-1 to disclose that the Secondary

Offering would total $80 million, including a $55 million stock sale by Patriot and a $20 million




                                                11
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 12 of 51



stock sale by Mariano. Patriot’s stock price continued to fall on the revised disclosures. Shortly

thereafter the public offering was terminated.

C.     The Pipe Transaction with CVII

       49.     Upon information and belief, at Mariano’s behest, on or about November 25, 2015,

Patriot approved the engagement of J.P. Morgan Securities, Inc. (“JPM”) as placement agent for a

private placement transaction that would close before year-end.

       50.     Patriot’s board authorized the Company to offer only primary shares in the private

placement, again at Mariano’s behest, because, on information and belief, Mariano was advised

that a private sale of his own shares, without any involvement of the Company, would not be well

received and likely would not generate sufficient interest from investors to satisfy Mariano’s and

Guarantee’s capital needs.

       51.     Upon information and belief, at the same time Mariano was planning the private

placement, in order to bolster Patriot’s flagging share price following the terminated Secondary

Offering and to increase the chances that the private placement would be completed on terms

favorable to Mariano, Mariano caused the Company to include in its November 9, 2015 press

release with its third quarter financial results rosy projections for Patriot’s financial performance

for full year 2015 and 2016.

       52.     At the time of those projections, Patriot’s 2015 fiscal year was 80% complete and

Mariano knew or was reckless in not knowing that Patriot could not achieve the earnings

performance it was projecting for 2015. Mariano also knew or was reckless in not knowing that

Patriot’s financial performance for 2016 would not achieve the new projections because Patriot

was highly dependent on income from Guarantee and Guarantee was already struggling financially

and needed an infusion of cash for its continued survival. Guarantee would not be able to continue

to provide Patriot with revenues in 2016 at the level Patriot needed to meet its new projections.


                                                 12
        Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 13 of 51



         53.   Even with this artifice, Patriot’s private placement did not receive the amount of

interest Mariano needed. The investors interested in the private placement were only willing to

contribute $50 million, below the $60 million or more requested by Patriot.

         54.   Upon information and belief, Mariano needed $30 million to prop up Guarantee so

that it would satisfy its annual capital requirements and appear to be a viable entity and so that

Patriot could continue to report income and profits based on its purported business relationship

with Guarantee.

         55.   Accordingly, while CVII had initially been told that the investment would be

divided equally between Patriot and Mariano, shortly before the transaction documents were

finalized, CVII was told that the Patriot Board did not like how expensive the financing was and

therefore the investment would be divided so that Patriot would sell 40% of the restricted shares

and receive 40% of the proceeds, and Mariano would sell 60% of the restricted shares and receive

60% of the proceeds. This enabled Mariano to obtain the $30 million he needed for himself and

Guarantee.

D.       CVII Participates in the Private Placement Transaction with Patriot and Mariano

         56.   On December 13, 2015, the Patriot Board unanimously resolved to, among other

things: (i) appoint the placement agent [JPM] to pursue the private placement transaction; (ii)

approve the SPA; and (iii) approve a stock back-to-back agreement between Patriot and Mariano,

providing that Mariano would contribute 60% of any stock Patriot issued pursuant to the warrants

to be issued in the transaction, commensurate with Mariano’s percentage of the proceeds from the

deal.

         57.   That same day, Patriot, Mariano, CVII, and two additional investors executed the

SPA which provided for the sale of restricted, unregistered stock and two series of warrants, the




                                               13
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 14 of 51



Series A and Series B warrants (the “Original Series A Warrant,” “Original Series B Warrant,”

and together the “Original Warrants”) for a total purchase price of $50 million. CVII’s share of

the investment was 45% (or $22.5 million), with one of the other investors also contributing 45%

($22.5 million) and the third investor paying 10% ($5 million).

        58.     In accordance with the agreement, at closing, proceeds were paid 40% to Patriot

and 60% to Mariano. Thus, Patriot received $20 million in the transaction, and Mariano received

$30 million, $13.5 million of which was paid by CVII.

        59.     Because only the Company could register shares, Patriot alone sold the Original

Warrants to CVII and Patriot alone was obligated under the Original Warrants to deliver shares to

CVII and the other investors upon their exercise. But, in conformity with the split of proceeds,

Mariano entered into a stock back-to-back agreement with Patriot, in which Mariano agreed to sell

to Patriot (for the exercise price paid by the investors under the Original Warrants) 60% of the

shares Patriot would ultimately deliver to the investors under the Original Warrants.

        60.     The Original Warrants were designed to provide CVII with potential additional

returns if Patriot’s stock price increased and protection if the price declined.

        61.     Specifically, the Original Series A Warrant granted CVII the right to purchase

937,500 Patriot shares (subject to adjustment under certain conditions) at the lesser of a fixed price

of $15 per share (subject to adjustment under certain conditions) or a discount to the Market Price

(as that term is defined) of Patriot stock as of the exercise date(s). Thus, if Patriot’s stock price

increased above $15 per share, CVII could exercise the Original Series A Warrant and sell the

shares, potentially at a significant profit.

        62.     The Original Series B Warrant was intended to provide price protection to CVII in

case the Patriot stock price fell after CVII’s investment and before CVII could sell the restricted




                                                  14
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 15 of 51



shares it had purchased. Accordingly, the Original Series B Warrant was designed to allow CVII

to purchase additional shares at a nominal exercise price of $0.01 per share if the market price of

Patriot stock fell below $12.00 per share (the effective price CVII had paid for the restricted shares

delivered to it under the transaction) during a specific adjustment window in the future beginning

six days after the deal and ending ten days after Patriot’s filing with the SEC of its annual Form

10-K. This would result in CVII receiving additional shares to make CVII whole for its $13.5

million investment.

        63.    Patriot reported the terms of the Initial Transaction in a press release and filed the

SPA and other transaction documents with the SEC on December 14, 2015.

        64.    Upon the announcement that Patriot and Mariano had sold stock and warrants in a

private placement, Patriot’s stock price sharply declined.

        65.    This should have come as no surprise to Mariano, as the Company had already seen

a negative price reaction when Patriot and Mariano attempted to sell shares in the failed secondary

offering.

        66.    Mariano was initially unfazed by the negative market reaction and even sent an

email to other Patriot Board members on December 14, 2015, touting his successful “stewardship”

of Patriot with a “second capital raise in 11 months,” and asking them to “[p]lease think about

sending some stock options [and] [r]estricted stock [his] way . . . Not a bad strike price right now.”

        67.    When Mariano could not reverse the negative market reaction, he became

disillusioned with the deal he had struck and looked for anyone else to blame.

        68.    Mariano blamed JPM, the placement agent for the transaction, and later refused to

pay its fee.




                                                 15
     Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 16 of 51



       69.     Mariano also looked for ways to blame CVII and the other investors in the private

placement and avoid the obligations under the transaction.

       70.     Indeed, Mariano immediately planned to avoid any obligations to CVII under the

existing transaction or any revised transaction. For instance, during the time leading up to the

execution of the REA, Mariano exchanged emails with individuals on the Patriot Board regarding

when and under what circumstances CVII would be able to exercise its rights under the downside

protection feature of the series B warrants. During this time, Mariano and the Patriot Board

explored ways to delay CVII's ability to exercise the warrants, as well as scenarios in which CVII

would never exercise its warrants--underscoring Mariano’s knowledge that the Company did not

intended to, and that Mariano would not cause the Company to, honor the terms of the REA, and

more specifically, the New Warrants, particularly if the Company's stock price did not rebound

from its severe decline following announcement of the Initial Transaction.

       71.     Mariano concealed his plan from CVII during several discussions he had with

CVII’s Investment Manager, Martin Kobinger, regarding the proposed terms of the revised

transaction in which Mariano never revealed to CVII that he was planning scenarios that would

prevent CVII from being able to exercise its warrants.

       72.     Even though Mariano knew he did not want to proceed with the transaction almost

immediately after it was signed, he wanted to receive the $30 million payment due to him under

the deal. The closing of the transaction was scheduled to occur on December 16, 2015, and

Mariano would receive his money from the transaction that day.

       73.     So, rather than disclose to CVII that he and Patriot would not fulfill Patriot’s side

of the deal, Mariano waited until December 17, 2015 -- the day after the closing when CVII and




                                                16
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 17 of 51



the other investors made payment to Patriot and Mariano – to advise CVII that he wanted to

renegotiate the deal terms.

         74.   Mariano’s silence ensured that he received the funds he (and Guarantee)

desperately needed, and denied CVII the opportunity to walk away from the deal before the closing

which it would have done had it learned of Mariano’s intent not to comply with the transaction’s

terms.

E.       CVII Agrees to Mariano’s Request to Revise the Transaction

         75.   On December 17, 2015, at Mariano’s direction, JPM contacted CVII and relayed

Mariano’s request to revise the deal, citing concerns Patriot had purportedly heard from

institutional shareholders about dilution of their stock that would result from the original

transaction. Despite being under no legal obligation to do so, CVII agreed to discuss revisions to

the deal to address Patriot’s stated concerns and attempt to mollify its existing shareholders.

         76.   CVII and Mariano (on Patriot’s behalf) commenced negotiation of revised deal

terms. During the entire time that Mariano was negotiating the proposed revised deal with CVII,

on information and belief, Mariano developed a plan to avoid the future obligations under the

original deal or any revised deal the parties might reach. Mariano had no intention of performing

under any deal with CVII. Instead, he never disclosed to CVII that he had no intention of

performing in order to induce CVII to enter into the REA. Mariano therefore was able to lull it

into inaction so it would not immediately pursue its rights to enforce the deal or rescind its

payment.

         77.   Despite Mariano’s planning for litigation against CVII, on December 22, 2015,

Mariano caused the Patriot Board to approve amendments to the transaction (including the REA




                                                 17
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 18 of 51



and amended stock back-to-back agreement) by unanimous written consent and without a board

meeting.

       78.     On December 23, 2015, Patriot, Mariano, and CVII executed the REA. Consistent

with CVII’s negotiations with Mariano, the REA required CVII to return the shares it had

purchased from Patriot and Patriot returned to CVII the proceeds it had received in the initial deal.

       79.     CVII and the other investors retained the shares they had purchased from Mariano,

and Mariano kept the $30 million purchase price he had received from the investors (including the

$13.5 million he had received from CVII). Upon information and belief, after receiving the $30

million dollars discussed above, Mariano immediately pumped $17 million into Guarantee

allowing Guarantee to facially meet its capital requirements deadline of December 31, 2015.

Guarantee, however, owed Patriot millions of dollars for past due accounts payable, which as of

December 31, 2015, totaled $27 million, and on information and belief was not properly accounted

for by either Guarantee or Patriot.

       80.     In addition to returning the shares it had purchased from Patriot, again as CVII had

agreed with Mariano during their negotiations, CVII exchanged the Original Warrants it had

previously received for New Warrants with the revised terms Mariano had offered to induce CVII

to accept a restructured deal. The New Warrants again provided CVII the right to receive

additional stock, and were integral to the completion of the revised transaction.

       81.     Specifically, the New Series A Warrant granted CVII the right to purchase

1,462,500 Patriot shares (subject to adjustment under certain conditions) at the lesser of a fixed

price of $10 per share (subject to adjustment under certain conditions) or a discount to the Market

Price (as that term is defined) of Patriot stock as of the exercise date(s).




                                                  18
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 19 of 51



       82.     The New Series B Warrant was still designed to provide price protection to CVII

by issuing to CVII additional shares at a nominal exercise price of $0.01 per share if the market

price of Patriot stock remained below $12.00 per share during the new adjustment window which

began, at Mariano’s request, on February 1, 2016 and ran until ten days after Patriot’s Form 10-K

filing. The number of shares issuable to CVII under the New Series B Warrant was now designed

to result in CVII to be made whole on $13.5 million investment.

       83.     Like the Original Warrants, the New Warrants were issued to CVII by Patriot, but

because Mariano was now receiving 100% of the proceeds from the transaction, Mariano

concurrently agreed, through an amended stock back-to-back agreement, that he would sell to

Patriot the same number of shares from his own holdings (for the exercise price to be paid by CVII

and the other investors) that Patriot ultimately would deliver under the New Warrants. In this way,

Patriot could tell the market that no additional shares would be issued after any warrant exercise,

thereby purportedly eliminating the potential dilution to other Patriot stockholders.

       84.     Accordingly, the New Warrants, if properly honored, made Patriot a pass-through

agent, taking Mariano’s shares and delivering them to CVII.

F.     Mariano Never Intended to Allow Patriot to Honor the New Warrants

       85.     Despite CVII’s accommodation to Mariano in agreeing to revise the deal terms,

Mariano did not intend to honor the obligations under the revised transaction or the amended stock

back-to-back agreement and in fact planned to prevent Patriot from honoring its obligations under

the deal. Instead, Mariano intended to receive the proceeds from the transaction but not be

compelled to give up the shares required under the warrants, even if that was required by the

exercise of the New Warrants issued to CVII under the deal and the terms of the amended stock

back-to-back agreement.




                                                19
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 20 of 51



       86.     Rather than be truthful with CVII, Mariano intended to obtain through fraud what

he could not achieve with contract negotiations – he induced CVII to pay $12.00 per share for his

restricted stock and would deny CVII the benefit of the warrants that were an integral part of both

the original deal and the revised transaction.

       87.     As discussed above, unbeknownst to CVII, even before the closing of the original

transaction (when CVII wired its funds) and throughout the parties’ negotiations for the revised

deal, Mariano was secretly planning to take actions to avoid the Company’s and Mariano’s

obligations under any deal with CVII. Mariano was consulting litigation counsel and had

numerous communications about potential actions to take against CVII between the execution of

the SPA and the REA. Upon information and belief, Mariano also conferred with one of Patriot’s

largest institutional investors in this same time period seeking evidence of any potential

misconduct by CVII and the other investors in the deal.

       88.     Rather than disclose any alleged concerns about CVII’s conduct or attempt to

cancel the original transaction before the closing, which would have resulted in Mariano not

receiving the $13.5 million paid by CVII, Mariano waited until the deal closed (and the funds were

received) to alert CVII that he had any desire to alter the deal.

       89.     Then, after the closing, Mariano personally communicated with CVII to renegotiate

the deal, knowing that he and Patriot would reject any effort by CVII to exercise its rights under

the New Warrants and instead would assert claims against CVII when Mariano’s and Patriot’s

obligations came due.

       90.     Mariano did not mention any purported basis for avoiding the transaction to CVII

at any time before the REA was executed, instead proceeding as though he fully intended to




                                                 20
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 21 of 51



comply with the commitments of the new transaction and cause Patriot to comply with its

obligations under the parties’ deal to induce CVII to agree to the revised transaction.

        91.     Mariano did this not only to keep the proceeds from the original deal, but also so

CVII would agree to revise the transaction, allowing Mariano and Patriot to announce to the market

a new deal that he hoped would result in Patriot’s stock price rising. Since Mariano owned a

significant percentage of Patriot’s outstanding stock, his own personal wealth was tied directly to

Patriot’s stock price.

        92.     This was critically important to Mariano, too, because Mariano had significant

personal loans for which his Patriot stock holdings served as collateral. Therefore, the reduction

in Patriot’s share price could result in his lenders demanding additional collateral or even claiming

default under the loans.

        93.     Mariano withheld information about his personal loans (and his encumbrance of

his Patriot shares) from CVII and willfully and fraudulently misrepresented that he had sufficient

unencumbered stock to satisfy his obligations to deliver shares owed to CVII under the warrants

when he did not.

        94.     In particular, in Section 4.1 of the amended stock back-to-back agreement between

Mariano and Patriot, Mariano represented and warranted that he “at all times shall (a) own

sufficient shares of Common Stock to satisfy his obligations [to deliver 100% of the shares owed

under the New Warrants] . . . , (b) not sell or transfer (contingently or otherwise) any shares of

Common Stock that will leave him with ownership of less than such number of shares of Common

Stock, and (c) not place or permit to exist any liens, charges or encumbrances” on his shares.

        95.     Yet, at the time he made this representation, Mariano had already pledged and

encumbered 7,932,080 shares—the majority of his holdings in Patriot stock — as collateral for the




                                                 21
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 22 of 51



two personal loans he had outstanding with Fifth Third Bank and UBS before the revised deal was

even signed. In fact, the number of Mariano’s shares that were pledged to his two personal loans

eventually rose to 11,855,480 shares due to the increased collateral demands resulting from the

reduction in Patriot’s share price.

       96.     Accordingly, Mariano’s remaining unencumbered shares were not enough to fulfill

his obligation to deliver shares due to the investors under the New Series A Warrant if fully

exercised, much less under both the New Series A and New Series B Warrants, particularly if

Patriot’s stock price did not rebound significantly before February 1, 2016.

       97.     Mariano nonetheless advised CVII that he would be responsible for delivering the

shares underlying the New Warrants and executed the REA and amended stock back-to-back

agreement without disclosing the liens on his shares to mislead CVII (and Patriot’s other

stockholders) into believing Patriot would perform under the warrants and that its delivery of

shares under the warrants would not result in any dilution to Patriot’s existing stockholders and to

induce CVII to enter into the original and revised transactions.

       98.     Mariano used promises regarding the terms and benefits of the New Warrants as a

carrot to induce CVII to agree to revise the deal, knowing that neither Mariano nor Patriot (acting

at Mariano’s bidding) would ever deliver on those promises.

       99.     All the while, Mariano hid his objective of not performing under the revised

transaction from CVII and the market.

       100.    After the parties agreed to the revised transaction and executed the REA, Patriot

filed a Form 8-K on December 23, 2015 reporting the revised transaction and the amended stock

back-to-back agreement.




                                                22
     Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 23 of 51



       101.    Upon information and belief, Mariano reviewed and approved the filing of the Form

8-K even though he knew that he (and Patriot at his direction) would never honor the terms of the

New Warrants or the amended stock back-to-back agreement and that Mariano was already in

violation of his representations under the amended stock back-to-back agreement.

G.     Mariano Misrepresented Patriot’s Financial Outlook

       102.    In addition to inducing CVII to enter into the revised transaction with false promises

of performance knowing they were hollow, upon information and belief, at the time of the initial

transaction in mid-December 2015 and certainly by the time of the revised transaction on

December 23, 2015, Mariano knew, but failed to disclose to CVII, that Patriot was going to miss

the earnings projections it had reported to the market for 2015 and would need to reduce the

financial guidance it had provided for 2016.

       103.    As discussed above, after Patriot announced its planned secondary stock offering,

its share price fell. Even after Patriot announced that it was withdrawing the offering in late

October 2015, its share price did not recover. Knowing that he would attempt yet another stock

sale before year end, Mariano attempted to prop up Patriot’s stock price. Accordingly, in Patriot’s

November 9, 2015 press release reporting on its third quarter 2015 financial results (which was

attached and incorporated into an SEC Form 8-K filed by Patriot that same day), Patriot provided

rosy financial projections for both fiscal years 2015 and 2016.

       104.    On information and belief, at the time Patriot published its November 9, 2015 press

release (almost half way through the fourth quarter), Mariano, as CEO and Chairman of Patriot

and owner of Guarantee, knew that Patriot would miss its projections for fiscal year 2015 and

knew or was reckless in not knowing that Patriot would need to revise its 2016 guidance

downward.




                                                23
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 24 of 51



        105.    The SPA was executed on December 13, 2015, the closing of the initial transaction

occurred on December 16, 2015, and the REA was executed on December 23, 2015.

        106.    On information and belief, by December 13, 2016, and certainly by December 23,

2016, Mariano, as CEO and Chairman of Patriot and owner of Guarantee, knew that Patriot would

miss its projections for fiscal year 2015 and knew or was reckless in not knowing that Patriot

would need to revise its 2016 guidance downward.

        107.    In fact, Patriot did fail to meet its own 2015 financial projections which resulted in

a significant deterioration in its stock price.

        108.    In particular, on February 24, 2016, Patriot announced its 2015 fiscal year end

financial results. As Mariano knew they would, Patriot’s results fell below its own projections in

almost every category.

        109.    Patriot also reduced its financial outlook for fiscal year 2016 in the same February

24, 2016 press release.

        110.    The fact that Patriot would not meet its own 2015 projections and would revise its

2016 projections downward were material facts that Mariano had a duty to disclose to CVII in

connection with Mariano and Patriot’s sale of shares in the Company to CVII.

        111.    Yet, Mariano failed to disclose to CVII that Patriot would not meet its earnings

projections and induced CVII to rely on Patriot’s SEC filings, including its November 9, 2015,

Form 8-K containing those projections.

        112.    CVII would not have entered into the original transaction or agreed to revise the

transaction had Mariano disclosed the truth that Patriot would not meet its earnings guidance.

        113.    CVII suffered damage as a direct and proximate result of Mariano’s false and

misleading statements and omissions.




                                                  24
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 25 of 51



H.      Patriot Was Doomed to Fail Based on the Dire Financial Straits of Guarantee

        114.     Even after the disappointing earnings announcement in February 2016, Mariano’s

lies and deceit about Patriot’s financial condition was unknown, but the truth has more recently

come to light.

        115.     After receiving $30 million through the transaction with CVII in December 2015,

in November 2016, Mariano attempted to orchestrate yet another $30 million payment to himself,

despite the substantial harm this effort caused Patriot.

        116.     In particular, in November 2016, Patriot refinanced its existing debt into a larger

credit facility at more than double the interest rate so it could use the additional funds to pay an

extraordinary $2.50 per share dividend, which would have resulted in Mariano receiving $36

million based on his ownership of Patriot shares (most of which he should have already delivered

to CVII and the other investors pursuant to their exercises of the New Warrants).

        117.     One Patriot director resigned, purportedly for health reasons, weeks before the loan

refinancing occurred, and another short-term Patriot director resigned immediately before the

refinancing deal, specifically citing disagreements with Mariano over the management of the

Company as the reason for his resignation.

        118.     The proposed dividend was not paid because in December 2016, the Delaware

Chancery Court issued an injunction blocking it based on a breach of fiduciary duty derivative

action filed there.

        119.     The reason Mariano apparently had a recurring need for a $30 million annual

payout remained unclear until two months later.

        120.     Then, in late February 2017, Mariano caused Patriot to skirt the Delaware Chancery

Court injunction by paying Guarantee $30 million directly, purportedly to extend an “exclusivity”

arrangement with Patriot for ten years into the future.


                                                  25
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 26 of 51



       121.     Announcement of that payment sent Patriot’s share price tumbling down yet again

as Patriot shareholders realized that Guarantee, Patriot’s largest customer and the source of over

60% of its revenues, clearly needed an infusion of cash and was in dire financial straits.

       122.     And, upon information and belief, Guarantee began violating the new contract

within weeks of receiving Patriot’s $30 million payment, causing yet another Patriot Board

member to resign in May 2017. Indeed, Guarantee’s auditor reported in August 2017 that

Guarantee had breached the terms of its contract with Patriot, including provisions requiring

Guarantee to “extend the renewal expiration date of all service agreements with Patriot [] by ten

years from the expiration date” and by distributing $8.5 million to GIG, its parent company (owned

by Mariano), despite covenants that “prohibited the issuance of dividends or distributions, or any

further advances to any shareholder.”

       123.     The full extent of Guarantee’s financial troubles remained unknown until August

18, 2017, when Guarantee signed a consent order with the FOIR, requiring it and its affiliates “to

be placed in administrative supervision for the purpose of protecting the assets of [Guarantee] and

protecting the interests of its insureds during the implementation of a proposed corrective action

plan” which “could result in both significant restructuring of [Guarantee’s] business as well as the

infusion of capital.” The consent order also prohibited Guarantee from writing any new policies

for 120 days.

       124.     The FOIR required further auditing of Guarantee’s financials in conjunction with

the consent order and on November 13, 2017, the FOIR put Guarantee into state receivership. That

same day, the FOIR sent a letter to Florida’s Department of Financial Services (the “DFS”)

“petitioning for an order appointing the [DFS] as receiver and directing it to rehabilitate or

liquidate the business of [Guarantee].”




                                                26
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 27 of 51



        125.    In the letter to DFS, the FOIR stated that “[Guarantee] has insufficient assets to pay

all outstanding obligations and is insolvent” and that its “insolvency renders its further transaction

of insurance hazardous to its policyholders, subscribers, claimants, creditors, and the citizens of

the state of Florida.”

        126.    The FOIR further found that Guarantee “knowingly filed a false financial statement

with the [FOIR].” Even more troubling, the FOIR reported that Guarantee had “systematically

transferred funds, totaling $15,743,000 to Mr. Steven Mariano, the ultimate owner of [Guarantee]

during the calendar year 2016 and through June 2017. These transfers were made with no

documented business purpose and no discernible benefit to [Guarantee].” The FOIR went on to

say that Mariano “benefitted individually from these transactions by receiving cash from

[Guarantee], [but] this indebtedness diverted funds that otherwise could be used to increase the

surplus of [Guarantee] and otherwise be available for the payment of policyholders.” The FOIR

also reported that it had “identified other transactions involving parties with known association to

Mr. Mariano that have been harmful to [Guarantee].”

        127.    Since Guarantee was Patriot’s largest customer, still accounting for more than 60%

of its revenues, the revelations about Guarantee essentially ensured Patriot’s demise.

        128.    Just days later, on November 22, 2017, Patriot filed a Form 8-K with the SEC

stating: “The Company’s largest customer, Guarantee [], which has historically accounted for

approximately 60-70 percent of the Company’s business, consented to be placed into receivership

on November 13, 2017. The Company has met with the [FOIR] on various occasions, including

most recently on November 20, 2017, seeking to obtain both payment for past services rendered

to [Guarantee] and an agreement that would allow the Company to provide and receive payment

for future services while [Guarantee] is in receivership. However, based on the most recent




                                                 27
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 28 of 51



meeting with the [F]OIR and other authorities now engaged in respect of [Guarantee], the

Company does not believe these efforts will be successful. Accordingly, a major portion of the

Company’s revenue and cash flow going forward will cease. Based on the Company’s

deteriorating financial condition, and in compliance with the Worker Adjustment and Retraining

Notification Act, the Company has notified approximately 250 employees, representing

approximately one-third of its workforce, of the immediate termination of their employment. . . .”

       129.    On November 28, 2017, Patriot reported that it and its subsidiaries intended to file

voluntary petitions for relief under Chapter 11 of the United States Bankruptcy Code.

       130.    Patriot ultimately did file for bankruptcy protection in January 2018.

I.     Mariano Misrepresented Patriot’s Financials in Its SEC Filings

       131.    Upon information and belief, Mariano knew that Guarantee was falsely reporting

its financials. Mariano also knew that he was looting money from Guarantee and diverting it to

himself and people and entities associated with him. In December 2015, Mariano knew or was

reckless in not knowing that Guarantee was doomed to fail and that Guarantee’s insolvency would

bring Patriot down with it.

       132.    Mariano nonetheless caused Patriot to file with the SEC financial statements that

painted a rosy picture of the Company’s financial health and prosperity, without disclosing that

the customer that was the source of the vast majority of Patriot’s revenues was insolvent and being

used to illegally filter funds to Mariano and his associates.

       133.    Upon information and belief, Mariano knew that Patriot was doomed to fail and

intended to drain as much money from it as he could for his own personal benefit while it lasted,

including by defrauding CVII into investing in the December 2015 transaction.




                                                 28
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 29 of 51



          134.   Mariano failed to disclose to CVII information about Guarantee’s fraudulent

financials and the resulting peril to Patriot’s continued existence which he had a duty to disclose

when selling stock to CVII.

          135.   Mariano in fact induced CVII to rely on Patriot’s SEC-filed financial statement

which he knew were materially false and misleading because, among other things, they omitted

material facts about the fraudulent and unsustainable revenues from Guarantee.

          136.   In particular, in Sections 3(a)(xiv) of the SPA, entitled “Financial Statements,”

Mariano caused the Company to represent to CVII that:

          The financial statements of the Company and its Subsidiaries included in the SEC
          Documents, together with the related notes, present fairly in all material respects
          the combined financial position of the Company and the Subsidiaries as of the dates
          indicated and the combined results of operations, cash flows and changes in
          stockholders’ equity of the Company and the Subsidiaries for the periods specified
          and have been prepared in compliance with the requirements of the 1933 Act and
          1934 Act and in conformity with U.S. generally accepted accounting principles
          applied on a consistent basis during the periods involved, and, in the case of
          unaudited, interim financial statements, subject to normal year-end audit
          adjustments and the exclusion of certain footnotes; all pro forma financial
          statements or data included in the SEC Documents comply with the applicable
          requirements of the 1933 Act and the 1934 Act in all material respects, and the
          assumptions used in the preparation of such pro forma financial statements and data
          are reasonable, the pro forma adjustments used therein are appropriate to give effect
          to the transactions or circumstances described therein and the pro forma
          adjustments have been properly applied to the historical amounts in the compilation
          of those statements and data; the other financial and statistical data contained in the
          SEC Documents are accurately and fairly presented in all material respects and
          prepared on a basis consistent with the financial statements and books and records
          of the Company; there are no financial statements (historical or pro forma) that are
          required to be included in the SEC Documents that are not included as required; the
          Company and the Subsidiaries do not have any material liabilities or obligations,
          direct or contingent (including any off-balance sheet obligations), not described in
          the SEC Documents; and all disclosures contained in the SEC Documents regarding
          “non-GAAP financial measures” (as such term is defined by the rules and
          regulations of the Commission) comply with Regulation G of the 1934 Act and
          Item 10 of Regulation S-K under the 1933 Act, to the extent applicable.

          137.   Likewise, Section 3(a)(xv) of the SPA, entitled “No Material Adverse Change,”

stated:


                                                    29
         Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 30 of 51



          Except as described in the SEC Documents, subsequent to the respective dates as
          of which information is given in the SEC Documents, in each case excluding any
          amendments or supplements to the foregoing made after the execution of this
          Agreement, there has not been (i) any material adverse change, or any development
          involving a prospective material adverse change, in the business, properties,
          management, financial condition or results of operations of the Company and the
          Subsidiaries taken as a whole . . .

          138.   Section 3(a)(xxiii) of the SPA, entitled “Accounting Controls,” represented:

          The Company and each of the Subsidiaries maintain a system of internal accounting
          controls sufficient to provide reasonable assurance that (i) transactions are executed
          in accordance with management’s general or specific authorization; (ii)
          transactions are recorded as necessary to permit preparation of financial statements
          in conformity with generally accepted accounting principles and to maintain
          accountability for assets; (iii) access to assets is permitted only in accordance with
          management’s general or specific authorization; (iv) the recorded accountability
          for assets is compared with existing assets at reasonable intervals and appropriate
          action is taken with respect to any differences; and (v) the interactive data in
          eXtensible Business Reporting Language included in the SEC Documents fairly
          presents the information called for in all material respects and has been prepared in
          accordance with the SEC’s rules and guidelines applicable thereto.

          139.   Section 3(a)(xxiv) of the SPA, entitled “Disclosure Controls and Procedures,”

provided a Sarbanes-Oxley Act (“SOX”) representation that the Company had established and

maintained sufficient “disclosure controls and procedures” under SOX and that the procedures

were designed to ensure that material information relating to the Company is made known to the

CEO and CFO and ensuring that the auditors and audit committee of the Patriot Board was advised

of “all significant deficiencies, if any, in the design or operation of internal controls which could

adversely affect the Company’s ability to record, process, summarize and report financial data”

and of “all fraud, if any, whether or not material, that involves management or other employees

who have a role in the Company’s internal controls.” Section 3(a)(xxviii) of the SPA further

represented that “[t]here is and has been no failure on the part of the Company and any of the

Company’s directors or officers, in their capacities as such, to comply with any provision of [SOX]

. . .”



                                                   30
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 31 of 51



        140.    In Section 3(a)(xxix) of the SPA, Mariano caused Patriot to represent to CVII: “As

of their respective dates, the SEC Documents [filed by the Company] complied in all material

respects with the requirements of the 1934 Act or the 1933 Act, as the case may be, and the rules

and regulations of the SEC promulgated thereunder applicable to the SEC Documents, and none

of the SEC Documents, at the time they were filed with the SEC, contained any untrue statement

of a material fact or omitted to state a material fact required to be stated therein or necessary in

order to make the statements therein, in light of the circumstances under which they were made,

not misleading.”     Patriot further represented in Section 3(a)(xxxi) of the SPA that “[a]ll

transactions that have occurred between or among the Company or any of its Subsidiaries, on the

one hand, and any of their respective officers or directors, or any affiliate or affiliates of any such

officer or director, on the other hand, prior to the date hereof have been disclosed in the SEC

Documents . . .” And, finally in Section 3(a)(xxxv), Patriot claimed that it “had discussions with

its accountants about its financial statements as of and for the two years ended December 31, 2014 and

as of and for the quarters ended March 31, 2014 and 2015, June 30, 2014 and 2015 and September 31,

2014 and 2015, in each case as filed with the SEC and, based on those discussions, the Company has

no reason to believe that it will need to restate any such financial statements or any part thereof.”

        141.    Unbeknownst to CVII, all of Patriot’s relevant SEC filings were false and

misleading and each of Patriot’s representations in the SPA leading CVII to rely on Patriot’s SEC

filings were likewise false and misleading.

        142.    Patriot filed a number of financial reports and statements with the SEC before its

transaction with CVII in December 2015, including (1) its January 14, 2105, Registration

Statement signed by Mariano; (2) its 2014 Form 10-K, dated March 31, 2015, signed (or

authorized) by Mariano with a SOX certification submitted by Mariano; (3) its May 6, 2015 first

quarter 2015 earnings press release, filed with the SEC that same day as an exhibit to a Form 8-K;


                                                   31
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 32 of 51



(4) its May 14, 2015 Form 10-Q, with its first quarter 2015 results with a SOX certification filed

by Mariano; (5) its August 14, 2015, Form 10-Q, with its second quarter 2015 results, with a SOX

certification filed by Mariano; (6) its October 15, 2015 Secondary Offering S-1, signed (or

authorized) by Mariano; and (7) its November 12, 2015 Form 10-Q, with its third quarter results,

with a SOX certification filed by Mariano.

       143.    Each of these SEC filings purported to state Patriot’s revenues, goodwill, accounts

receivables, allowance for doubtful debt, and other financial metrics. They also each claimed that

the financial statements presented were “prepared in conformity with” GAAP and that, in

accordance with the Financial Accounting Standards Board (“FASB”) accounting standards,

Patriot “assessed potential impairment on [its] goodwill and intangible asset balances, including

client lists, on an annual basis, or more frequently if there is an indication that the asset may be

impaired.” The SEC documents also claimed that Patriot was “not currently subject to any material

interest rate risk or credit risk” and that “[m]anagement believes that the receivable balances from

[Guarantee] do not represent significant credit risk based on cash flow forecasts, balance sheet

analysis and past collection experience” and did not identify any allowance for doubtful accounts

in connection with the Guarantee receivable.

       144.    All of these SEC filings were false and purposefully misleading because they

omitted and/or misrepresented: (1) Guarantee’s ability to operate as a going concern, including

meeting its regulatory capital requirement; (2) Guarantee’s ability to repay sizable accounts

payable owed to Patriot; (3) Patriot’s adherence to GAAP, including properly accounting for

doubtful accounts and intangible assets; (4) risks to Patriot caused by Guarantee’s precarious

financial position; (5) the credit risk Patriot was under as a result of the sizable and ever increasing

account receivable due from Guarantee; (6) Patriot’s failure to record impairments of its goodwill




                                                  32
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 33 of 51



and other intangible assets; and (7) Patriot’s adherence to its Policy Regarding Transactions with

Related Persons and otherwise ensuring proper corporate governance.

          145.   They also were false and materially misleading by purposefully and/or recklessly

failing to disclose material information about the primary purpose for Patriot going public in the

first instance – i.e., allowing Mariano to tap public funds to cover Guarantee’s annual losses and

meet FOIR capital requirements and to obtain additional funds to divert to himself.

          146.   As discussed above, Guarantee sustained over $43 million in losses between 2007

and 2013, preceding Patriot’s IPO. Due to the annual losses, Mariano was forced to pump a total

of $36 million into Guarantee so it could meet its year-end FOIR capital requirements. Mariano

knew or was reckless in not knowing as of November 2015 that Guarantee would be unable to pay

the substantial ($22.1 million) account payable it owed to Patriot. In fact, the amounts due from

Guarantee to Patriot grew each quarter and Guarantee was only able to pay off any portion of the

balance it owed Patriot when Mariano injected it with capital at year-end. Had Mariano not tapped

the public markets in Patriot’s IPO, Guarantee would not have been able to pay its debts to Patriot

at all. And, there were no assurances (or even any reasonable basis to believe) that Mariano would

be able to legally leverage his control over Patriot to obtain additional funds for Guarantee in the

future.

          147.   As was ultimately revealed by Guarantee’s receivership and insolvency and

Patriot’s subsequent bankruptcy, Guarantee’s precarious financial condition, which was manifest

and known by Mariano, did in fact pose a significant “credit risk” to Patriot. In fact, as Patriot’s

November 22, 2017 Form 8-K report disclosed, Guarantee’s fall into receivership resulted in the

non-payment of its account payable owed to Patriot and caused “a major portion of [Patriot’s]

revenue and cash flow going forward” to cease, forcing Patriot into bankruptcy itself.




                                                33
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 34 of 51



       148.    The SEC filings also failed to disclose that Mariano had used Patriot stock to meet

the FOIR capital requirements for Guarantee. This essentially leveraged up Patriot, creating an

undisclosed risk of Patriot failing as a result of its own stock price. A company’s stock price

should reflect its financial health and profitability; it should not be a factor in and of itself that

impacts a company’s ability to operate as a going concern.

       149.    The SEC documents were also false and misleading because the financial

statements were not in conformity with GAAP. As Guarantee needed support from Patriot to

remain in business, the collectability of the account receivable from Guarantee was not reasonably

probable or assured and should have been reserved against. Failure to record a reserve or

allowance for doubtful accounts with respect to the Guarantee account receivable made Patriot’s

financial statements materially false and misleading.

       150.    Because collectability from Guarantee was not reasonably probable or assured, it

was improper for Patriot to recognize revenue from Guarantee until payment was actually

received. Patriot nonetheless consistently recognized unpaid revenue owed to it by Guarantee.

Accordingly, Patriot’s revenue figures were consistently overstated and materially false and

misleading.

       151.    Patriot’s financial statements were also materially misstated with regard to

goodwill. Specifically, GAAP requires that when an acquisition occurs, any excess of the purchase

price over the fair value of the assets acquired and liabilities assumed be reported as goodwill.

GAAP also requires, and Patriot acknowledged, that goodwill be tested for impairment at least

annually or more frequently if any changes in circumstances or events indicate the asset may be

impaired.




                                                 34
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 35 of 51



       152.    Approximately 43% of Patriot’s goodwill listed in its November 12, 2015 Form 10-

Q was tied to acquisitions of entities that derived a substantial portion of their revenues from

Guarantee. Thus, the majority of the goodwill attributed to the acquisition of those businesses

relied on Guarantee’s revenue stream. As of November 2015, Mariano knew or was reckless in

not knowing of Guarantee’s deteriorating state and its ultimate inability to provide future revenues

to any Patriot-related business. Accordingly, Mariano was aware, or was recklessly uninformed,

of circumstances requiring that Patriot test for impairment of goodwill. Had Patriot done so, it

would not have reported the goodwill of those businesses at approximately $50 million. Patriot’s

failure to conduct an impairment test for its goodwill rendered the SEC documents’ claim that

Patriot adhered to GAAP’s goodwill impairment requirement false and/or misleading.

       153.    Mariano knew that Patriot’s SEC documents were false and misleading and

intended to deceive CVII and induce it to rely on those statements in deciding to engage in the

transactions with Patriot in December 2015.

       154.    CVII did, in fact, rely on Patriot’s materially false and misleading SEC documents

in deciding to engage in the transactions with Patriot and Mariano. Had CVII known the truth

about the SEC documents and both Patriot and Guarantee’s precarious financial conditions, it

would not have engaged in the transactions.

       155.    The revelation about Patriot’s and Guarantee’s true financial condition caused

Patriot’s stock price to plummet and the true state of the Company and Guarantee ultimately

resulted in Patriot’s bankruptcy.

       156.    CVII suffered damages as a direct and proximate result of its reliance on the false

and misleading statements because it entered into the contract when it would not have done so, but

for the fraud, did not receive the warrant shares and ultimately could not recover on its judgment




                                                35
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 36 of 51



against Patriot for breach of the warrants due to Patriot’s bankruptcy and other actions taken by

Patriot to funnel assets to Mariano.

J.     Mariano Caused Patriot to Refuse to Honor CVII’s Warrant Exercises

       157.    As discussed above, on February 24, 2016, Patriot announced its 2015 fiscal year

end financial results. As Mariano knew they would by November 2015, Patriot’s results fell below

its own projections in almost every category.

       158.    Patriot also reduced its financial outlook for fiscal year 2016 in the same February

24, 2016 press release.

       159.    Not surprisingly, Patriot’s stock price fell precipitously on that announcement. On

February 25, 2016, Patriot’s stock price fell from the prior day close of $6.11 per share to $4.54

per share with trading volume exceeding 2 million shares.

       160.    Patriot’s stock price continued to decline over the next several days, closing at

$3.65 per share on March 2, 2016.

       161.    Because the shares CVII had purchased in the transaction were initially

unregistered, CVII could not immediately sell those shares.

       162.    The registration for the shares became effective in mid-February 2016, and

tradeable shares were delivered to CVII on or about February 12, 2016. Because of the number of

shares CVII had purchased in the transaction and the typical daily trading volume of Patriot stock

in or around that time, CVII could not sell all of its Patriot shares immediately.

       163.    CVII therefore sold only a small percentage of its shares each day and was

continuing to sell the shares it had purchased in the transaction after Patriot’s February 2016

earnings release. CVII therefore received far less in its market sales of the stock it had purchased

in the transaction than it had paid for the shares.




                                                  36
     Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 37 of 51



       164.    CVII would have been compensated for this loss in value had Patriot and Mariano

honored the New Series B Warrant, but they did not.

       165.    Patriot’s February 2016 earnings announcement was released in the midst of the

measurement period under the New Series B Warrant for determining the number of additional

shares owed to CVII.

       166.    Upon information and belief, in an effort to bolster Patriot’s stock price during the

measurement period and prevent CVII from being owed even more shares under the New Series

B Warrant, in early March 2016, Mariano caused Patriot to issue a press release suggesting that

the Company was considering “strategic alternatives” that might lead to a sale of the Company at

a premium to its then-trading share price and also instituted a share repurchase program.

       167.    Mariano’s intent to use the announcement to increase Patriot’s market price, rather

than for any legitimate reason, is evidenced by the fact that he had asked a consultant to review

precedent announcements by a company regarding undergoing a strategic review and was advised

that “[a] company’s stock went up, on average, 4.6% the day after the announcement[.]”

       168.    The plan worked and Patriot’s stock price began to rise upon the news of the

strategic alternatives and the implementation of the share repurchase program.

       169.    Upon information and belief, the stock price did not rise quickly enough for

Mariano, so he took additional steps to prop up Patriot’s share price, including causing GIG to

purchase Patriot stock concurrently with Patriot’s own aggressive share repurchasing that Mariano

himself directed, some days constituting over 20% of the total trading volume in Patriot stock.

       170.    Even with these efforts to buoy the stock price during the adjustment window for

the New Series B Warrant, the market price of Patriot stock immediately following the February




                                                37
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 38 of 51



24, 2016 earnings announcement resulted in CVII being entitled to receive 2,200,124 additional

shares of Patriot stock at an exercise price of $0.01 per share under the New Series B Warrant.

       171.    Patriot confirmed that calculation in its Form 10-K filing with the SEC on March

21, 2016, stating that “[b]ased on the lowest 10-day volume-weighted average stock price during

the period commencing on February 1, 2016 through March 17, 2016 of $4.51, we estimate that

4,895,985 shares of our common stock would be issuable upon exercise of the New Series B

Warrants.” Since CVII’s investment constituted 45% of the total investment in the revised

transaction, this equated to 2,200,124 additional shares owed to CVII under the New Series B

Warrant.

       172.    On April 5, 2016, CVII delivered an exercise notice under the New Series B

Warrant for 250,000 shares.

       173.    Mariano— in furtherance of the scheme he had previously hatched before the

transaction was revised— caused Patriot to refuse to deliver the shares owed to CVII. Mariano

also refused to deliver shares owed to Patriot under the amended stock back-to-back agreement,

thereby putting Patriot in the position of having to dilute its other shareholders if it were to honor

CVII’s warrant exercise by issuing new shares of Patriot stock. The same day CVII delivered its

exercise notice, counsel for Patriot sent a letter to CVII stating that Patriot would not honor the

exercise notice at that time.

       174.    Patriot and Mariano had no legitimate basis for the refusal to honor the New Series

B Warrant and deliver the shares. In fact, Patriot should have been indifferent to delivering shares

to CVII under the New Series B Warrant since Mariano was obligated under the amended stock

back-to-back agreement to provide all of those shares to the Company from his own personal

holdings.




                                                 38
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 39 of 51



        175.    In his letter refusing to honor CVII’s exercise notice, Patriot’s counsel attributed

Patriot’s decision to a purported “investigation” into the transaction by FINRA. Patriot had never

previously advised CVII of any such purported investigation. Moreover, CVII had not received

any communication from FINRA regarding any purported investigation. And, since its initial letter

refusing to honor the warrant exercise, Patriot never again cited any purported FINRA

investigation as justification for its refusal to honor the New Warrants. Instead, the purported

FINRA investigation was merely a pretext for Mariano to fulfill his preconceived scheme of never

honoring the revised transaction from the outset.

        176.    On April 14, 2016, CVII filed a breach of contract action asserting breach of the

New Series B Warrant against Patriot in the United States District Court for the Southern District

of New York, captioned CVI Investments, Inc. v. Patriot National, Inc., Case No. 1:16-cv-2787

(S.D.N.Y.). Upon information and belief, at Mariano’s behest, Patriot still refused to comply with

its obligations under the New Series B Warrant and instead defended against CVII’s action at a

significant cost to Patriot.

        177.    In addition, on July 1, 2016, the New Series A Warrant became exercisable.

        178.    On August 1, 2016, Patriot announced that it was considering an offer to purchase

100% of the shares of the Company’s stock at a substantial premium to the current market price.

        179.    Patriot’s stock price increased in response to that announcement.

        180.    This temporary increase in the stock price made exercising the New Series A

Warrant economically attractive.

        181.    Accordingly, on August 1, 2016, CVII delivered to Patriot an exercise notice under

the New Series A Warrant for 100,000 shares.




                                                 39
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 40 of 51



       182.    As with the New Series B Warrant, Mariano—in furtherance of the scheme he had

previously hatched before the transaction was revised—prevented Patriot from delivering the

shares it owed to CVII. Mariano also again refused to deliver shares owed to Patriot under the

amended stock back-to-back agreement, thereby putting Patriot in the position of having to dilute

its other shareholders if it were to honor CVII’s warrant exercise by issuing new shares of Patriot

stock. Patriot and Mariano again had no legitimate basis for their refusal to honor the warrant. In

fact, Patriot should have been indifferent to delivering shares owed to CVII under the New Series

A Warrant since Mariano was obligated under the amended stock back-to-back agreement to

provide all of those shares to the Company from his own personal holdings.

       183.    CVII subsequently amended its complaint to add a second count of breach of

contract for Patriot’s breach of the New Series A Warrant. Mariano and Patriot still refused to

comply with the obligations under the New Series A Warrant and instead continued to defend

against CVII’s action at a significant cost to Patriot.

       184.    Rather than reiterating the claim that they were justified in not honoring CVII’s

warrant exercises based on a FINRA investigation, in the litigation context, Patriot and Mariano

pivoted to a different argument – that they were justified in breaching the warrants due to CVII’s

alleged prior breach by borrowing and short selling Patriot stock when it was purportedly

prohibited from doing so under the parties’ contracts.

       185.    This Court has since rejected that argument and ruled that CVII did not breach the

parties’ contracts. See Summary Judgment Opinion. Thus, neither Mariano nor Patriot had any

valid justification for failing to comply with their contractual obligations to deliver shares to CVII.

Instead, the breach claims asserted by Mariano and Patriot were simply another pretense for

fulfilling Mariano’s plan and scheme, hatched before the REA was even signed, to avoid and refuse




                                                  40
     Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 41 of 51



to comply with his (and cause Patriot to refuse to comply with its) obligations under the parties’

agreements.

       186.    Mariano did not stop there in fulfilling his plan to thwart CVII’s rights under the

warrants for his own personal benefit–in addition to causing Patriot to defend against CVII’s

claims with unwarranted charges of breach (and block any discovery as to Patriot’s true motivation

and knowledge about the propriety of CVII’s conduct that would undermine the pretext for

refusing to issue the warrant shares), Mariano caused Patriot to take further actions to render the

Company judgment-proof, harming Patriot and its other shareholders, all so Patriot could evade a

judgment in CVII’s favor and while fraudulently transferring assets out of CVII’s reach and into

Mariano’s pockets.

       187.    In addition to bringing suit against other parties involved in the transaction and

blaming everyone but himself, Mariano caused Patriot to restructure its line of credit, declare an

extraordinary $2.50 per share dividend and then shuttle $30 million to Guarantee to skirt an

injunction on the dividend issued by the Delaware Chancery Court. All of these actions ensured

that Patriot would be insolvent by the time it would be forced to pay a judgment to CVII for its

breach of the warrants.

       188.    CVII satisfied its end of the bargain: it paid for the New Warrants and demanded

delivery of the shares owed to it under the New Warrants. In violation of contractual commitments,

the Company — under the direct control of Mariano and at his behest— unjustifiably refused to

deliver the shares when they came due and has continued to do so ever since.

       189.    As a result of Mariano’s wrongful conduct, CVII suffered damage by not receiving

the shares it was entitled to obtain under the New Warrants and not being able to collect on the

judgment it ultimately obtained against Patriot for its breach of the New Warrants.




                                                41
     Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 42 of 51



K.     Mariano’s Actions in Causing Patriot to Dishonor the New Warrants Were
       Motivated by Self-Interest

       190.    Upon information and belief, Mariano, the controlling shareholder, CEO and

Chairman of the Board of Patriot, exerted dominion and control over Patriot and the Patriot Board

to cause Patriot not to honor CVII’s New Warrants and to cause Patriot not to enforce the terms of

the amended stock back-to-back agreement against him.

       191.    Despite CVII’s accommodation in agreeing to restructure multiple aspects of the

original transaction shortly after its closing and in furtherance of his own personal interest,

Mariano caused Patriot to refuse to issue shares when CVII submitted its exercise notices under

the New Warrants.

       192.    Upon information and belief, Mariano also failed and refused to deliver shares to

Patriot under the amended stock back-to-back agreement.

       193.    But for Mariano’s failure to make his shares available to Patriot as required under

the amended stock back-to-back agreement, Patriot would have had no reason to breach the New

Warrants. The purpose of the amended stock back-to-back agreement was to make performance

under the New Warrants costless for Patriot: the Company was to act as a pass-through, taking

exercise payments from the investors and passing them on to Mariano and getting the shares from

Mariano and passing them on to the investors.

       194.    By failing and refusing to deliver his shares to Patriot, Mariano put Patriot alone on

the hook for the New Warrants, essentially requiring the Company to issue new shares causing the

very dilution the revised transaction and amended stock back-to-back agreement was designed to

prevent.

       195.    Mariano thus gave Patriot an incentive it otherwise never would have had to refuse

to perform under the New Warrants.



                                                42
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 43 of 51



        196.     Furthermore, upon information and belief, as Chairman of Patriot’s Board and CEO

of the Company, Mariano himself voted in favor of refusing to honor the New Series B Warrant

in April 2015.

        197.     Upon information and belief, Mariano also compelled other members of the Patriot

Board to follow his lead in refusing to honor the New Warrants since as majority shareholder of

the Company, Mariano controlled the make-up of Patriot’s Board. Indeed, over the course of

Patriot’s short life as a public company, no less than six members of Patriot’s Board were either

forced out by Mariano or resigned due to disagreements with him.

        198.     Mariano has a proven track record of using his leverage over the Patriot Board to

force corporate actions with no ostensible purpose other than to benefit Mariano personally.

        199.     For instance, Patriot engaged in the calamitous refinancing transaction (more than

doubling the interest rate Patriot owed on its credit facilities) in connection with a $30 million

extraordinary dividend payment to Mariano that was blocked by an injunction issued by the

Delaware Chancery Court based on a breach of fiduciary duty. Then, in late February 2017,

Mariano caused Patriot to skirt the Delaware Chancery Court injunction by paying Guarantee $30

million directly, purportedly to extend an “exclusivity” arrangement with Patriot for ten years into

the future.

        200.     Mariano therefore wrongfully and tortiously interfered with CVII’s contracts with

Patriot (the New Warrants) for his own personal, financial benefit and was not acting in any way

for the benefit of Patriot.

        201.     As with his other improper and self-serving actions, upon information and belief,

Mariano demanded that Patriot refuse to honor CVII’s exercises of the New Warrants for his own

personal financial benefit so that he could retain shares he had committed to delivering to CVII




                                                 43
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 44 of 51



and the other investors in the private placement transaction to use as collateral for his own personal

loans and so that Mariano could continue to exert total control and dominion over Patriot as

majority shareholder.

       202.    Mariano’s intentional and unjustified actions in causing Patriot to dishonor the New

Warrants and repudiate the contracts he caused it to sign and that he induced CVII to execute (the

New Warrants) caused CVII to lose the benefit of its bargain by not receiving the shares it was

owed under the New Warrants.

                                 FIRST CLAIM FOR RELIEF
                                FRAUDULENT INDUCEMENT

       203.    CVII repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if they were fully set forth herein.

       204.    As set forth in detail herein, Mariano made knowing misrepresentations of

presently existing material fact intending to deceive CVII and to induce CVII into entering the

initial transaction and the revised transaction, specifically the SPA and REA.

       205.    Mariano misrepresented his (and Patriot’s) presently existing willingness and

ability to fulfill the terms of the REA and the New Warrants and intention to honor the New

Warrants, as well as Mariano’s ability and intention to honor the amended stock back-to-back

agreement with Patriot, under which Mariano was required to sell to Patriot one hundred (100)

percent of the shares that were deliverable to CVII under the New Warrants.

       206.    Mariano also misrepresented that he owned sufficient unencumbered shares to

deliver to Patriot upon CVII’s exercise of the New Warrants and failed to disclose that Mariano

had pledged millions of Patriot shares as collateral under credit agreements that he entered into

personally prior to the transaction.




                                                 44
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 45 of 51



       207.    Mariano also misrepresented his willingness and ability to freely transfer the

required shares under the amended stock back-to-back agreement, and thereby misrepresented

Patriot’s ability and willingness to fulfill the terms of the New Warrants.

       208.    Mariano made false and misleading statements in his negotiations with CVII and

in ensuring CVII that he would comply with the terms of the revised transaction and that he had

sufficient unencumbered Patriot stock to deliver to CVII all the Patriot shares CVII was entitled to

receive under the New Warrants while concurrently planning to dishonor and cause Patriot to

dishonor the New Warrants when CVII sought to exercise them.

       209.    Thus, the terms of the New Warrants—which unambiguously provided CVII the

right to purchase Patriot shares—constituted a fraud ab initio. Mariano approved the issuance of

the New Warrants to CVII and indeed enticed CVII to revise the terms of the parties’ original

transaction with promises of performance under the New Warrants, knowing that he and the

Company would never honor those commitments.

       210.    The New Warrants were, and are, an integral part of the transaction entered into by

CVII and were knowingly represented as such by Mariano, both in executing the transaction

documents and in publicly disclosing the transaction in Form 8-K filings with the SEC.

       211.    Mariano reviewed and approved the revised transaction, including the New

Warrants, despite knowing that the transaction documents contained false statements and that

Mariano did not intend to abide by the terms of the revised transaction or allow Patriot to abide by

the terms of the revised transaction, and the New Warrants in particular.

       212.    Such scheme was intended to and did (i) deceive CVII as alleged herein and (ii)

cause CVII to purchase Patriot securities when it otherwise would not have.




                                                 45
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 46 of 51



       213.    Mariano knew the statements he made to CVII were material and were false and

misleading.

       214.    Mariano intended to deceive CVII with false and misleading statements regarding

his and Patriot’s willingness and ability to abide by the terms of the REA and amended stock back-

to-back agreement.

       215.    CVII reasonably relied on Mariano’s knowing misrepresentations and omissions of

material fact in entering into the SPA and the REA and in foregoing efforts to rescind the deal

immediately when the initial transaction was reported and Patriot’s stock price declined, before

the transaction closed and CVII wired funds to Patriot and Mariano.

       216.    CVII has suffered damages as a direct and proximate result of Mariano’s fraudulent

inducement in an amount to be determined at trial but in any event exceeding $20 million.

                                SECOND CLAIM FOR RELIEF
                                  COMMON LAW FRAUD

       217.    CVII repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if they were fully set forth herein.

       218.    In connection with the December 2015 transactions with CVII, Mariano carried out

a plan, scheme, and course of conduct, which was intended to, and did: (a) deceive CVII regarding

Patriot’s business, operations, management, finances and the value of its stock; (b) enable Mariano

to enrich himself at the expense of CVII by causing self-interested transactions and obtaining

personal benefits, while in possession of material adverse nonpublic information about Patriot; and

(c) caused CVII to purchase Patriot securities at artificially inflated prices. In furtherance of this

unlawful scheme, plan and course of conduct, Mariano took the actions set forth herein.

Accordingly, Mariano is liable to CVII for fraud.




                                                 46
       Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 47 of 51



        219.   Mariano engaged in a fraud by making untrue statements of material fact and/or

omitted to state material facts necessary to make the statements made not misleading which

operated as a fraud and deceit upon CVII in an effort to receive artificially high prices for the

securities CVII purchased in the transaction.

        220.   Mariano engaged and participated in a course of conduct to conceal adverse

material information about the business, operations, finances and future prospects of Patriot as

specified herein.

        221.   Mariano engaged in fraud, while in possession of material adverse information and

engaged in acts, practices and a course of conduct as alleged herein in an effort to assure CVII of

Patriot’s value and performance and continued substantial growth, including making of, or

participating in the making of, untrue statements of material facts and omitting to state material

facts necessary to make the statements made about Patriot and its business operations, finances

and future prospects in light of the circumstances under which they were made, not misleading, as

set forth more particularly herein, practices and a course of business which operated as a fraud and

deceit upon CVII.

        222.   Mariano made false and misleading statements and omissions regarding Patriot’s

current financial state and its outlook in its SEC filings and encouraged CVII to rely on Patriot’s

SEC filings to deceive CVII as alleged herein and cause CVII to purchase Patriot securities when

it otherwise would not have.

        223.   Mariano made false and misleading statements in Patriot’s November 9, 2015 press

release regarding Patriot’s financial outlook for 2015 and 2016 and filed that document with the

SEC.




                                                47
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 48 of 51



        224.    Mariano’s scheme was intended to and did (i) deceive CVII as alleged herein and

(ii) cause CVII to purchase Patriot securities when it otherwise would not have.

        225.    Pursuant to the above plan, scheme, and course of conduct, Mariano participated

directly or indirectly in the preparation or issuance of statements and documents described above,

including statements made to CVII and SEC filings that were designed to influence CVII’s

purchase of Patriot securities. Such statements and documents were materially false and

misleading in that they failed to disclose material information and misrepresented the truth about

Mariano’s and Patriot’s intentions with respect to the revised transaction and Patriot’s true

financial situation.

        226.    By virtue of his positions at Patriot and his interrelations and connections with

Guarantee and other entities with business dealings with Patriot, Mariano had actual knowledge of

the materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive CVII. Alternatively, Mariano acted with reckless disregard for the truth in that

he failed or refused to ascertain and disclose such facts as would reveal the materially false and

misleading nature of the statements made, although such facts were readily available to him. Said

acts and omissions were committed willfully or with reckless disregard for the truth. In addition,

Mariano knew or recklessly disregarded that material facts were being misrepresented or omitted

as described above.

        227.    Mariano was personally motivated to make false statements and omit material

information necessary to the make the statements made not misleading so that he could keep the

$30 million ($13.5 million of which was paid by CVII) he received for the parties’ transaction and

not deliver his Patriot shares pursuant to the transactions.




                                                 48
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 49 of 51



       228.    Mariano is liable for the wrongs complained of herein. Because of his position of

control and authority, Mariano was able to and did, directly or indirectly, control the content of

the statements made by Patriot. Mariano knowingly made false statements in, and in connection

with the issuance of, the New Warrants. The misstatements were directed at CVII for the purpose

of enticing CVII to enter into the initial transaction and the revised transaction. CVII reasonably

relied on the misstatements. Had CVII known of the misstatements and about Patriot’s true

financial state and that Patriot and Mariano would not honor their obligations under the New

Warrants and the amended stock back-to-back agreement, it would not have entered into the

original transaction or the revised transaction.

       229.    CVII suffered damages as a direct and proximate cause of the false and misleading

statements and omissions and fraudulent schemes alleged herein. In particular, on information and

belief, Patriot was compelled to dishonor CVII’s New Warrants because of Patriot’s tenuous

financial position that was concealed by the false and misleading statements in the SEC filings.

Patriot’s refusal to honor CVII’s exercise of the New Warrants was also the culmination of

Mariano’s intent, before the REA was signed, to dispute CVII’s entitlement to the benefits of the

revised transaction and to litigate against CVII when it sought to enforce the parties’ deal. Further,

the value of the Patriot securities CVII purchased in the transaction and the revised transaction

declined sharply upon disclosure of Patriot’s true financial status and outlook and Patriot’s refusal

to honor the New Warrants, causing injury to CVII.

       230.    By reason of the conduct alleged herein, Mariano knowingly or recklessly, directly

or indirectly, defrauded CVII.

       231.    As a direct and proximate result of Mariano’s wrongful conduct, CVII suffered

damages.




                                                   49
      Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 50 of 51



                             THIRD CLAIM FOR RELIEF
                      TORTIOUS INTERFERENCE WITH CONTRACT

        232.    CVII repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if they were fully set forth herein.

        233.    The New Warrants constitute valid and enforceable contracts.

        234.    At all times relevant to this complaint, Mariano had knowledge of the New

Warrants. Mariano entered into the amended stock back-to-back agreement with Patriot, under

which Mariano was required to sell to Patriot one hundred (100) percent of the shares that were

deliverable to CVII under the New Warrants.

        235.    Mariano intentionally and through wrongful and tortious conduct procured a

breach of the New Warrants by Patriot by, among other things, insisting that Patriot not honor

the New Warrants and by not delivering shares to Patriot as required under the amended stock

back-to-back agreement, which had the effect of preventing Patriot from delivering an equivalent

number of shares to CVII pursuant to the New Warrants.

        236.    Upon information and belief, Mariano intentionally and through wrongful and

tortious conduct prevented Patriot from enforcing the terms of the amended stock back-to-back

agreement against him.

        237.    Mariano’s intentional and tortious conduct was carried out for his own personal

financial interest and benefit, and not in the interests of Patriot or its other shareholders.

        238.    As a direct result of Mariano’s intentional and tortious conduct, Patriot breached

the New Warrants by failing and refusing to deliver the shares due and owing to CVII pursuant

to the New Warrants.

        239.    But for Mariano’s intentional and tortious conduct, Patriot would have had no

reason to breach the New Warrants (and would not have done so).



                                                  50
     Case 1:19-cv-02960-GBD-SDA Document 1 Filed 04/03/19 Page 51 of 51



       240.    As a result of Mariano’s intentional and tortious conduct causing and resulting in

Patriot’s breaches of the New Warrants, CVII has suffered damages.

       241.    By reason of the foregoing, Mariano is liable to CVII for direct and consequential

damages in an amount to be determined at trial.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff CVII respectfully requests that the Court enter judgment in its

favor as follows:

       A.      An award of monetary damages against Mariano, including direct and

               consequential damages in an amount to be determined at trial, together with pre-

               judgment and post-judgment interest thereon.

       B.      An award for CVII’s costs and expenses incurred in prosecuting this action and in

               enforcing and/or collecting on the New Warrants, including, without limitation,

               reasonable attorneys’ fees, costs and disbursements.

       C.      An award of punitive damages for Mariano’s wanton and outrageous conduct.

       D.      For such other and further relief as the Court may deem just, proper, and in the

               interest of justice.

                                             BALLARD SPAHR LLP
Dated: April 3, 2019
                                             By: /s/ Marjorie J. Peerce l
                                                    Marjorie J. Peerce
                                             1675 Broadway, 19th Floor
                                             New York, NY 10019
                                             Main Phone 212.223.0200
                                             Direct Dial 646.346.8039
                                             Fax 212.223.1942
                                             peercem@ballardspahr.com
                                             Attorneys for Plaintiff CVI Investments, Inc.




                                               51
